Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 and 5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 8 and 10 of U.S. Patent No. 10,733,167 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that the claims cover substantially the same subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


The table below shows the correspondence between the claims in the current application and the claims in the patent. 
Instant Application 16/596,581
U.S. Patent No. 10,733,167 B2
 1. A data injecting arrangement comprising: an input configured to receive data from at least one data capture device, 

wherein said data is captured by the at least one data capture device in a first format and received from the at least one data capture device in a different format with time information;

 at least one buffer configured to store said data;

 at least one processor configured to: process said received data such that said data is in said first format; and provide the received data to an output in 

wherein the data injecting arrangement comprises the output, 

wherein the output is configured to output said received data in said first format 


to an application which uses said data.



3. A system as claimed in claim 1, wherein said data captured by said data capture devices is captured in a first format and output in a different format with time information.

1. and a buffer configured to store said at least some of said captured data

3. wherein said data captured by said data capture devices is captured in a first format and output in a different format with time information.




1.wherein at least one data capture device is configured to output

6. A system as claimed in claim 3, comprising at least one processor configured to process said output data such that said data is substantially in said first format.
10. A system as claimed in claim 6, wherein said at least one processor configured to process said output data is provided in a data injecting device configured to receive said captured data from said plurality of data capture devices and provide said data to a data using device supporting said data using application.



8. A system as claimed in claim 7, wherein said at least one processor is configured to control the rate of output of data to said application such that said rate does not exceed a maximum output rate.
5. A data injecting arrangement as claimed in claim 4, wherein the buffer is configured to: receive the second part of data captured in real time; 

and  {00716859.DOCX 116Atty. Docket No.: LVL5 2042-3 subsequently, in response to utilisation of the buffer rising to a predefined utilisation, switch to receiving said first part of said captured data from said data storage.
1. receive said second part of said captured data from said output; 



and subsequently, in response to utilisation of the buffer rising to a predefined utilisation, switch to receiving said first part of said captured data from said data storage. 



Each patent claim in the above chart contains all the limitations recited in the corresponding claim of the current application.  In other words, each patent claim is either 1) narrower than or 2) substantially equivalent to the corresponding claim of the instant application.  It would have been obvious to a person of ordinary skill in the data processing art at the time the invention was made to omit elements when the remaining In re Karlson (CCPA) 136 USPQ 184, decided January 16, 1963 (“Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before.”).
Regarding claim 1, ‘U.S. 10,733,167 ‘discloses the features of claim  of the instant application as shown above, 
            However ‘U.S. 10,733,167 ‘does not recite “and provide the received data to an output in an order dependent upon the time information received with the received data, 
  However Merkey discloses:
and provide the received data to an output in an order dependent upon the time information received with the received data, (Merkey, [0059], line 8- The INPCS virtual internet device may be mapped onto the captured data store such that the stored data appear to the operating system as one or more physical network devices and the time-stamped stored data appears as if it were live network traffic. This allows existing applications to mimic their inherent direct access to network interface devices but with packets fed to the device from the captured packets in the INPCS. This architecture allows for ready integration with applications that are designed to access real-time network data, significantly enhancing their usability by turning them into tools that perform the same functions with historical data; [0010] Captured packets at any given time in the on-disk store represents a view in time of all packets captured from the oldest packets to the newest;  [0053], line 6- The INPCS also provides a suite of tools to retrieve the captured data in time sequenced playback, as a virtual network interface or a regenerated packet stream to external network segments, or as a VFS that dynamically generates LIBPCAP (Packet Capture file format) and TCPDUMP (TCP protocol dump file format), CAP, CAZ, and industry standard formats that can be imported into any appropriate application that supports these formats; [0074], line 8- direct it to a specific router that hosts an INPCS data recording appliance.)
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of ‘U.S. 10,733,167’ with the teaching of Merkey to allow the applications to process captured data in real time from the data storage as packets are written into the
DSFS cache system. (Merkey, [0070]) and also this facilitates the use of a large number of existing or customdesigned forensic applications to concurrently analyze captured
traffic at near real-time performance levels. (Merkey, [0082])

Regarding claim 5, ‘U.S. 10,733,167 ‘discloses the features of claim 5 of the instant application as shown above, 
However ‘U.S. 10,733,167 ‘does not recite “wherein the buffer is configured to: receive the second part of data captured in real time”
However Merkey discloses:
“ wherein the buffer is configured to: receive the second part of data captured in real time” (See Merkey, [0061] - While it may be used to examine historical data, the virtual interface capability also enables near real time monitoring of captured data for these applications by providing them with a large network buffer to run ll data archiving and capture of analyzed data, while providing alerts and live network analysis with no packet loss as typically happens with applications analyzing packets running on congested networks as standalone applications; [0115] Data is streamed from the capture adapters into volatile (memory) slot cache buffers via direct DMA mapping of the network adapter ring buffer memory and flushed into non-volatile (disk) as the volatile cache fills and overflows…As the slot cache storage system fills with fully populated slot cache segments, older segments in a slot chain are overwritten or pushed/pulled into long term archive storage.)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of ‘U.S. 10,733,167’ with the teaching of Merkey to allow the applications to process captured data in real time from the data storage as packets are written into the
DSFS cache system. (Merkey, [0070]) and also this facilitates the use of a large number of existing or customdesigned forensic applications to concurrently analyze captured
traffic at near real-time performance levels. (Merkey, [0082])









Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(l) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 9-11 are rejected under 35 U.S.C. 102(a)(l) as being
anticipated by Merkey (US 2007 /0248029)

    Regarding claim 1, Merkey discloses:  A data injecting arrangement comprising: an input (Merkey [0008] In its basic hardware configuration, the INPCS platform is rack mountable device capable of supporting large arrays of RAID O/RAID 5 disk storage with high performance Input/output (I/O) system architectures. Storage of high-density network traffic is achieved)  configured to receive data from at least one data capture device, (Merkey [0075] The INPCS appliance can be configured to support capture of network traffic via an in-line optical splitter that diverts RX (receive) and TX (transmit) traffic in a configuration that feeds into two SX gigabit Ethernet adapters within the INPCS appliance;) wherein said data is captured by the at least one data capture device in a first format ([0093] The INPCS data recorder exposes captured data via a custom Virtual File System (DSFS) that dynamically generates LIBPCAP formatted files from the slots and slot chains in the data store. [0007] These formats allow the capture data to be imported into any currently available or custom applications that that support LIBPCAP formats… the device is actively capturing and archiving  and received from the at least one data capture device in a different format with time information; ([0102], line 3- These directories allow a more granular method of reviewing the captured data and are stored by slot and network adapter name along with the start and end capture times for the packets contain in each individual slot; [0053], line 6- The INPCS also provides a suite of tools to retrieve the captured data in time sequenced playback, as a virtual network interface or virtual Ethernet device, a regenerated packet stream to external network segments, or as a VFS that dynamically generates LIBPCAP (Packet Capture file format) and TCPDUMP (TCP protocol dump file format), CAP, CAZ, and industry standard formats that can be imported into any appropriate application that supports these formats.) 
at least one buffer configured to store said data; (Merkey [0115] Data is streamed from the capture adapters into volatile (memory) slot cache buffers via direct DMA mapping of the network adapter ring buffer memory and flushed into non-volatile (disk) as the volatile cache fills and overflows. Each slot cache segment is time based and has a start time, end time, size; [0057] Captured network traffic stored on the SAN can be exposed to external appliances and devices or appropriate applications running on the INPCS appliance utilizing three primary methods: [0143] FIG. 21 depicts an example of populated slot buffers in which the packets are of variable size and are efficiently stored so as to use all available buffer space in the slot cache element buffer chain. This is achieved assigning bugger allocations from allocated preload buffers until the adaptor  releases that buffer through a receive interrupt and posts the size of the received packet.)
 at least one processor (FIG. 11, NGREP Network Grep Processor) configured to: process said received data such that said data is in said first format; ([0201] process for each regenerated virtual network interface to physical interface session; [0203], line 5- As the packets are read from the slot chain, they are formatted into system dependent transmission units (skb's on Linux) and queued for transmission on a target physical network interface. [0114] The invention also allows rapid traffic regeneration of the captured data and retrieval of captured data via standard file system and network device interfaces into the operating system. This flexible design allows user space applications to access captured data in native file formats and native device support formats) 
and provide the received data to an output ( Merkey, [0201], line 3- This process reads from the virtual network device and outputs the data to the physical interface upon each return from a request to read a slot chain) in an order dependent upon the time information received with the received data,  (Merkey, [0059], line 8- The INPCS virtual internet device may be mapped onto the captured data store such that the stored data appear to the operating system as one or more physical network devices and the time-stamped stored data appears as if it were live network traffic. This allows existing applications to mimic their inherent direct access to network interface devices but with packets fed to the device from the captured packets in the INPCS. This architecture allows for ready integration with applications that are designed to access real-time network data, significantly enhancing their usability by turning them into tools that perform the same functions with historical data; [0010] Captured packets at any given time in the on-disk store represents a view in time of all packets captured from the oldest packets to the newest;  [0053], line 6- The INPCS also provides a suite of tools to retrieve the captured data in time sequenced playback, as a virtual network interface or virtual Ethernet device, a regenerated packet stream to external network segments, or as a VFS that dynamically generates LIBPCAP (Packet Capture file format) and router that hosts an INPCS data recording appliance.)
wherein the data injecting arrangement comprises the output (Merkey [0008] In its basic hardware configuration, the INPCS platform is rack mountable device capable of supporting large arrays of RAID O/RAID 5 disk storage with high performance Input/output (I/O) system architectures. Storage of high-density network traffic is achieved), wherein the output is configured to output said received data in said first format to an application which uses said data.  (Merkey [0053], line 6- The INPCS also provides a suite of tools to retrieve the captured data in time sequenced playback, as a virtual network interface or virtual Ethernet device, a regenerated packet stream to external network segments, or as a VFS that dynamically generates LIBPCAP (Packet Capture file format) and TCPDUMP (TCP protocol dump file format), CAP, CAZ, and industry standard formats that can be imported into any appropriate application that supports these formats; [0114] The invention also allows rapid traffic regeneration of the captured data and retrieval of captured data via standard file system and network device interfaces into the operating system. This flexible design allows user space applications to access captured data in native file formats [0059] This allows the application to read packets in their "raw" form from the network segment indicated by the opened device.)

   Regarding claim 4, Merkey discloses all of the features with respect claim 1 as outlined above. Claim 4 further recites:  wherein the data comprises at least one of: a first part of said captured data from said data storage; (See Merkey,[0193]and capture store that streams packets to disk in a permanent archive while at the same time supporting real-time analysis and filtering applications with no proprietary interfaces;)
and a second part of said data captured provided to the application in real time.  (See Merkey,[0193] - This also allows all known network forensic applications that use standard network and file system interfaces seamless and integrated access to captured data at real-time performance levels and additionally providing a multi-terabyte capture store that streams packets to disk in a permanent archive while at the same time supporting real-time analysis and filtering applications with no proprietary interfaces; see also [0061] While it may be used to examine historical data, the virtual interface capability also enables near real time monitoring of captured data for these applications by providing them with a large network buffer to run concurrently with full data archiving and capture of analyzed data, while providing alerts and live network analysis with no packet loss as typically happens with applications analyzing packets running on congested networks as standalone applications; see also [0082], line 14- For this reason, these applications can be used in unmodified form on top of the INPCS store while traffic is continuously captured and streamed to these programs in real time with concurrent capture of network traffic to the data store)

  Regarding claim 9, Merkey discloses all of the features with respect claim 1 as outlined above. Claim 9 further recites: wherein the at least one processor is configured to filter the data in accordance with data requirements of the application.  (Merkey, [0199] Virtual Network interfaces also can employ a filter bit table during regeneration to filter out network packets that do not conform with specific include/exclude mask  Captured network traffic can be regenerated from multiple virtual network interfaces onto a single physical network interface, and filters may also be employed. This implementation allows infinite capture of network traffic and concurrent playback to downstream IDS appliances and support for real-time user space applications monitoring of captured network data.)

   Regarding claim 10, Merkey discloses: A system comprising a first device and at least one data capture device (figure 1, capture appliance 104), said at least one data capture device comprising: an input (Merkey [0008] In its basic hardware configuration, the INPCS platform is rack mountable device capable of supporting large arrays of RAID O/RAID 5 disk storage with high performance Input/output (I/O) system architectures. Storage of high-density network traffic is achieved) configured to capture data in a first format; (Merkey [0075] The INPCS appliance can be configured to support capture of network traffic via an in-line optical splitter that diverts RX (receive) and TX (transmit) traffic in a configuration that feeds into two SX gigabit Ethernet adapters within the INPCS appliance; [0093] The INPCS data recorder exposes captured data via a custom Virtual File System (DSFS) that dynamically generates LIBPCAP formatted files  (corresponding to “a first format”)from the slots and slot chains in the data store. [0007] These formats allow the capture data to be imported into any currently available or custom applications that that support LIBPCAP formats… the device is actively capturing and archiving data.) a processor(FIG. 11, NGREP Network Grep Processor)  configured to process said data to have a different format and to include time information; ([0102], line 3- These directories allow a more granular method of reviewing the captured data and are stored by slot and network adapter with the start and end capture times for the packets contain in each individual slot; [0053], line 6- The INPCS also provides a suite of tools to retrieve the captured data in time sequenced playback, as a virtual network interface or virtual Ethernet device, a regenerated packet stream to external network segments, or as a VFS that dynamically generates LIBPCAP (Packet Capture file format) and TCPDUMP (TCP protocol dump file format) (corresponding to “a different format”), CAP, CAZ, and industry standard formats that can be imported into any appropriate application that supports these formats.) 
a writer configured to write said data to a data store;( [0209] FIG. 38 depicts the use of a mirrored I/O model to write data simultaneously to two devices using direct DMA. The primary capture partition maintains a bitmap of slots that have completed I/O write transactions successfully to am archive storage partition.)
and an output configured to output said data in said different format, ( Merkey, [0201], line 3- This process reads from the virtual network device and outputs the data to the physical interface upon each return from a request to read a slot chain; [0053], line 6- The INPCS also provides a suite of tools to retrieve the captured data in time sequenced playback, as a virtual network interface or virtual Ethernet device, a regenerated packet stream to external network segments, or as a VFS that dynamically generates LIBPCAP (Packet Capture file format) and TCPDUMP (TCP protocol dump file format) (corresponding to “said different format”), CAP, CAZ, and industry standard formats that can be imported into any appropriate application that supports these formats.))
and said first device comprising: an input (Merkey [0008] In its basic hardware configuration, the INPCS platform is rack mountable device capable of supporting large  Input/output (I/O) system architectures. Storage of high-density network traffic is achieved)   configured to receive from at least one data capture device, (Merkey [0075] The INPCS appliance can be configured to support capture of network traffic via an in-line optical splitter that diverts RX (receive) and TX (transmit) traffic in a configuration that feeds into two SX gigabit Ethernet adapters within the INPCS appliance;)  said data in said different format with time information; ([0102], line 3- These directories allow a more granular method of reviewing the captured data and are stored by slot and network adapter name along with the start and end capture times for the packets contain in each individual slot; [0053], line 6- The INPCS also provides a suite of tools to retrieve the captured data in time sequenced playback, as a virtual network interface or virtual Ethernet device, a regenerated packet stream to external network segments, or as a VFS that dynamically generates LIBPCAP (Packet Capture file format) and TCPDUMP (TCP protocol dump file format), CAP, CAZ, and industry standard formats that can be imported into any appropriate application that supports these formats.) 
 at least one buffer configured to store data; (Merkey [0115] Data is streamed from the capture adapters into volatile (memory) slot cache buffers via direct DMA mapping of the network adapter ring buffer memory and flushed into non-volatile (disk) as the volatile cache fills and overflows. Each slot cache segment is time based and has a start time, end time, size; [0057] Captured network traffic stored on the SAN can be exposed to external appliances and devices or appropriate applications running on the INPCS appliance utilizing three primary methods: [0143] FIG. 21 depicts an example of populated slot buffers in which the packets are of variable size and are efficiently stored so as to use all available buffer space in the slot cache element buffer chain. This is achieved assigning bugger allocations from allocated preload buffers until the adaptor   {00716859.DOCX 117Atty. Docket No.: LVL5 2042-3 at least one processor (FIG. 11, NGREP Network Grep Processor)  configured to: process said received data such that said data is in said first format; ([0201] Regeneration creates a unique process for each regenerated virtual network interface to physical interface session; [0203], line 5- As the packets are read from the slot chain, they are formatted into system dependent transmission units (skb's on Linux) and queued for transmission on a target physical network interface. [0114] The invention also allows rapid traffic regeneration of the captured data and retrieval of captured data via standard file system and network device interfaces into the operating system. This flexible design allows user space applications to access captured data in native file formats and native device support formats) 
 and an output configured to output said received data in said first format to an application which uses said data.  (Merkey [0053], line 6- The INPCS also provides a suite of tools to retrieve the captured data in time sequenced playback, as a virtual network interface or virtual Ethernet device, a regenerated packet stream to external network segments, or as a VFS that dynamically generates LIBPCAP (Packet Capture file format) and TCPDUMP (TCP protocol dump file format), CAP, CAZ, and industry standard formats that can be imported into any appropriate application that supports these formats; [0114] The invention also allows rapid traffic regeneration of the captured data and retrieval of captured data via standard file system and network device interfaces into the operating system. This flexible design allows user space applications to access captured data in native file formats [0059] This allows the application to read packets in their "raw" form from the network segment indicated by the opened device.)

wherein the at least one processor of the first device is configured to provide the received data to the output of the first device in an order dependent upon the time information received with the received data.  (Merkey, [0059], line 8- The INPCS virtual internet device may be mapped onto the captured data store such that the stored data appear to the operating system as one or more physical network devices and the time-stamped stored data appears as if it were live network traffic. This allows existing applications to mimic their inherent direct access to network interface devices but with packets fed to the device from the captured packets in the INPCS. This architecture allows for ready integration with applications that are designed to access real-time network data, significantly enhancing their usability by turning them into tools that perform the same functions with historical data; [0010] Captured packets at any given time in the on-disk store represents a view in time of all packets captured from the oldest packets to the newest;  [0053], line 6- The INPCS also provides a suite of tools to retrieve the captured data in time sequenced playback, as a virtual network interface or virtual Ethernet device, a regenerated packet stream to external network segments, or as a VFS that dynamically generates LIBPCAP (Packet Capture file format) and TCPDUMP (TCP protocol dump file format), CAP, CAZ, and industry standard formats that can be imported into any appropriate application that supports these formats; [0074], line 8- direct it to a specific router that hosts an INPCS data recording appliance.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Merkey (US 2007 /0248029) in view of Zhao (US 2013/0329751)

   Regarding claim 2, Merkey discloses all of the features with respect claim 1 as outlined above. Claim 2 further recites: wherein the at least one processor is configured to control a rate of output of said data to said application such that said rate does not exceed a maximum output rate. (Merkey, [0062], e.g.  line 8- For instance, packets can be re-transmitted at defined packet rates; [0008], line 6- The INPCS device can sustain capture and storage rates of over 350 MB/s (megabytes per second)
  However Merkey does not clearly discloses: wherein the at least one processor is configured to control a rate of output of said data to said application such that said rate does not exceed a maximum output rate.
  However Zhao discloses: 
wherein the at least one processor is configured to control a rate of output of said data to said application such that said rate does not exceed a maximum output rate.  (See Zhao ,[0032]- In order to control the data rate of the received data stream and/or the transmitted data stream the real-time  communication application at the user terminal 102 implements a data rate control method in order to determine a target value for the data rate. The target value may be the target data rate itself, or the target value may be another value from which the target data rate can be determined in step S308. For example, the target value may be a target queue size N Q which the datastream should not exceed; [0044], e.g. line 6- Based on the determined interaction, the receiving terminal determines a target data rate (or bandwidth) for the received data stream as described herein.) 
   So, it would have been prima facie obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Merkey with the teaching of Zhao because this would regulate the transmission rate to meet that target delay (Zhao, page 1, [0004]) and provide an optimal trade-off between bandwidth and latency. (Zhao, page 1, [0006])

   Regarding claim 3, Merkey discloses all of the features with respect claim 1 as outlined above. Merkey does not clearly disclose:  wherein the at least one processor is configured to control a rate of output of said data to said application in dependence upon messaging received from the application.  
  However Zhao discloses:
wherein the at least one processor is configured to control a rate of output of said data to said application in dependence upon messaging received from the application.   (See Zhao ,[0032]- In order to control the data rate of the received data stream and/or the transmitted data stream the real-time  communication application at the user terminal 102 implements a data rate control method in order to determine a target value for the data rate. The target value may be the target data rate itself, or the target value may be another value from which the target data rate can be determined in step S308. For example, the target value may be a target queue size N Q which the datastream should not exceed; [0044], e.g. line 6- Based on the determined interaction, the receiving terminal determines a target data rate (or bandwidth) for the received data stream as described herein…line 15- In these embodiments the receiving terminal determines the target data rate from the interaction of the user with the real-time communication application implemented at the receiving terminal.)
    So, it would have been prima facie obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Merkey with the teaching of Zhao because this would regulate the transmission rate to meet that target delay (Zhao, page 1, [0004]) and provide an optimal trade-off between bandwidth and latency. (Zhao, page 1, [0006])

 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Merkey (US 2007 /0248029) in view of Priem (US 8,180,943)

  Regarding claim 5, Merkey discloses all of the features with respect claim 4 as outlined above. Claim 5 further recites: wherein the buffer is configured to: receive the second part of data captured in real time;   (See Merkey, [0061] - While it may be used to examine historical data, the virtual interface capability also enables near real time monitoring of captured data for these applications by providing them with a large network buffer to run concurrently with full data archiving and capture of analyzed data, while providing alerts and live network analysis with no packet loss as typically happens buffers via direct DMA mapping of the network adapter ring buffer memory and flushed into non-volatile (disk) as the volatile cache fills and overflows…As the slot cache storage system fills with fully populated slot cache segments, older segments in a slot chain are overwritten or pushed/pulled into long term archive storage.)
 However Merkey does not clearly disclose: and  {00716859.DOCX 116Atty. Docket No.: LVL5 2042-3 subsequently, in response to utilisation of the buffer rising to a predefined utilisation, switch to receiving said first part of said captured data from said data storage.   
  However Priem discloses: 
and  {00716859.DOCX 116Atty. Docket No.: LVL5 2042-3 subsequently, in response to utilisation of the buffer rising to a predefined utilisation, switch to receiving said first part of said captured data from said data storage.  (See Priem, column 1, line 55- For example, some real-time devices have "isochronous" requirements, where isochronous denotes "at the same rate", e.g., where a data flow is tied to time. To illustrate, from the perspective of a hardware device that is receiving a stream of real-time data ( e.g., audio and video), the hardware device must handle a plurality of interrupts efficiently to address various functions such as buffer management ( e.g., detecting fullness of a first buffer, setting up a second buffer, switching from the full buffer to an available empty buffer and the like); see also column 7, line 51- swapping buffers ,…FIG. 3 illustrates at time line 310 where buffer A is being read and is reaching the point of being emptied at point 312,... Namely, at point 312, buffer A is completely emptied and data is now being read from buffer B instead; see also column 8, lines 18-25, the hardware dependent code will acquire and provide latency information or a latency value associated with setting up the next buffer. This latency information can be a predefined value associated with a particular interrupt number or it can be calculated in accordance with an equation. In the present example, the equation can be formulated as having parameters associated with "buffer size", "sampling rate", "data transmission rate" and the like.)  
   So, it would have been prima facie obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Merkey with the teachings of Priem to receive the continuous data stream and handle the interrupts skillfully to avoid a "pop" in the audio or a noticeable "glitch" in presenting the video if data packets are lost due to the inability of the hardware device to keep up with the continuous data stream. (Priem, column 2, line 1)
    
Claims 6-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Merkey (US 2007 /0248029) in view of Barrett (US 9,877,292)

   Regarding claim 6, Merkey discloses all of the features with respect claim 1 as outlined above. Merkey does not clearly disclose: wherein the at least one data capture device comprises a plurality of data capture devices.  (See Merkey, [0199], line 8- Time replay virtual network interfaces (ift#) are employed to replay captured traffic to downstream devices that need to receive traffic at the original capture timing.)
      However Barrett discloses:  
wherein the at least one data capture device comprises a plurality of data capture devices. (Barrett, data capturing system including two or more time-synchronized data capturing devices configured to collaboratively capture data and provide time-coded outputs) 
  So, it would have been prima facie obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Merkey with the teachings of Barrett of utilizing a plurality of time-synchronized data capturing devices so that their inputs and outputs can be coordinated and controlled in a deterministic manner. (Barrett, Abstract)

    Claim 19 corresponds to claim 6 and is rejected accordingly.
   Regarding claim 7, Merkey in view of Barrett discloses all of the features with respect claim 6 as outlined above. Claim 7 further recites: wherein the at least one processor is configured to: receive from the application, a request for data; select one or more of the data capture devices in dependence upon the request from the application; and cause the sending to the selected one or more of the data capture devices, a request for data from the selected one or more of the data capture devices.  (Merkey, [0045] FIG. 34 depicts the employment of p_handle context structures via user space interfaces to create virtual network adapters that appear as physical adapters to user space applications; [0167], line 2- A p_handle is used to submit a request to open a slot for reading network packets into user space applications; [0194], line 10- It is also possible through the P HANDLE context to request a starting point in the slot chain at a time index that is earlier or later than the current time a virtual interface was opened. This allows user space application to move backwards or forward in time on a captured slot chain and replay network traffic; [0195] for a particular virtual interface adapter.)
  However Merkey does not clearly disclose:
wherein the at least one processor is configured to: receive from the application, a request for data; select one or more of the data capture devices in dependence upon the request from the application; and cause the sending to the selected one or more of the data capture devices, a request for data from the selected one or more of the data capture devices.
  However Barrett discloses: wherein the at least one processor is configured to: receive from the application, a request for data; select one or more of the data capture devices in dependence upon the request from the application; and cause the sending to the selected one or more of the data capture devices, a request for data from the selected one or more of the data capture devices. (Barrett , The capturing manager 304 processes the requests and responds back to the recording control entity 306 to acknowledge taking successful action (i.e., starting and/or stopping capturing at the selected capturing devices 302) on the requests. For example, the capturing manager 304 can issue start requests to one or more capturing devices 302 that are required to start recording.)
  So, it would have been prima facie obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Merkey with the teachings of Barrett of utilizing a plurality of time-synchronized data capturing 
 
   Claim 20 corresponds to claim 7 and is rejected accordingly.

   Regarding claim 8, Merkey in view of Barrett discloses all of the features with respect claim 7 as outlined above. Merkey does not clearly disclose:
wherein the at least one processor is configured to establish connections with the selected one or more of the data capture devices. 
   However Barrett discloses:
wherein the at least one processor is configured to establish connections with the selected one or more of the data capture devices.  (Barrett, In some examples, the multiple devices of a capturing control entity 312 may be physically located at different locations and operatively coupled to each other, for example, through a data connection ( e.g., Internet, intranet, cellular network; column 9, line 60- The media control entity 308 provides user selection and mixing of data streams or playback from one or more data capturing devices 302; column 13, line 5- the data capturing controller 500 may be a capturing control entity 312 of FIG. 3 that can control one or more data capturing devices 302 to collaboratively capture data.).
   So, it would have been prima facie obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Merkey with the teachings of Barrett of utilizing a plurality of time-synchronized data capturing devices so that their inputs and outputs can be coordinated and controlled in a deterministic manner. (Barrett, Abstract)
 Claims 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Merkey (US 2007 /0248029) in view of Wei (CN 101197742 B)

  Regarding claim 12, Merkey discloses all of the features with respect claim 10 as outlined above. Merkey does not clearly disclose: 
the first format is an unencapsulated format; the different format is an encapsulated format; the processing said data to have a different format comprises encapsulating said data to place said data in said encapsulated format; and the processing said received data such that said data is in said first format comprises removing encapsulation from said received data such that said data is in said unencapsulated format.
  However Wei discloses:
the first format is an unencapsulated format; the different format is an encapsulated format; the processing said data to have a different format comprises encapsulating said data to place said data in said encapsulated format; and the processing said received data such that said data is in said first format comprises removing encapsulation from said received data such that said data is in said unencapsulated format.  ( Wei [0015], line 16- the Ethernet data is encapsulated into a standard Ethernet data frame format for transmitting data, and then transmitted to the encapsulation module for encapsulating Ethernet MAC controller module Ethernet data transmitted;  page 11, 2. line 16- encapsulating Ethernet MAC controller module real-time detection of data transmission, the MII interface when idle Ethernet MAC controller, the additional data to encapsulation module encapsulation module after encapsulation and additional data transmitted through the interface to the [0004], line 8-a data receiving means includes an Ethernet MAC controller decapsulation module, an Ethernet PHY transceiver, a data transmission apparatus for transmitting Ethernet PHY transceiver receives data, via the Ethernet PHY transceiver Mil interface data input connected decapsulation module decapsulates the data input module is connected via the Ethernet interface and the Mil MAC controller;)
   So, it would have been prima facie obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Merkey with the teachings of Wei to greatly save bandwidth transmission resources and improve the transmission efficiency. (Wei, [0019])


  Regarding claim 13, Merkey discloses:  A data injecting arrangement comprising: an input configured to receive from at least one data capture device, data captured by said at least one data capture device, (Merkey [0075] The INPCS appliance can be configured to support capture of network traffic via an in-line optical splitter that diverts RX (receive) and TX (transmit) traffic in a configuration that feeds into two SX gigabit Ethernet adapters within the INPCS appliance;)
at least one buffer configured to store data; (Merkey [0115] Data is streamed from the capture adapters into volatile (memory) slot cache buffers via direct DMA mapping of the network adapter ring buffer memory and flushed into non-volatile (disk) as the volatile cache fills and overflows. Each slot cache segment is time based and has a start time, end time, size; [0057] Captured network traffic stored on the SAN can be exposed to external appliances and devices or appropriate applications running on the INPCS appliance utilizing three primary methods: [0143] FIG. 21 depicts an example of buffers in which the packets are of variable size and are efficiently stored so as to use all available buffer space in the slot cache element buffer chain. This is achieved assigning bugger allocations from allocated preload buffers until the adaptor  releases that buffer through a receive interrupt and posts the size of the received packet.)
  However Merkey does not clearly disclose:
wherein said data is captured by the at least one data capture device in a unencapsulated format and received from the at least one data capture device in an encapsulated format; at least one processor configured to remove encapsulation from said received data such that said data is in said unencapsulated format; and an output configured to output said received data in said unencapsulated format to an application which uses said data.
  However Wei discloses:
 wherein said data is captured by the at least one data capture device in a unencapsulated format and received from the at least one data capture device in an encapsulated format;( [0015], line 16- the Ethernet data is encapsulated into a standard Ethernet data frame format for transmitting data, and then transmitted to the encapsulation module for encapsulating Ethernet MAC controller module Ethernet data transmitted;  page 11- encapsulating Ethernet MAC controller module real-time detection of data transmission, the MII interface when idle Ethernet MAC controller, the additional data to encapsulation module encapsulation module after encapsulation and additional data transmitted through the interface to the Ethernet MII PHY transceiver network;)
at least one processor configured to remove encapsulation from said received data such that said data is in said unencapsulated format; and an output configured to output said received data in said unencapsulated format to an application which uses said data.  ( [0004]a data receiving means includes an Ethernet MAC controller decapsulation module, an Ethernet PHY transceiver, a data transmission apparatus for transmitting Ethernet PHY transceiver receives data, via the Ethernet PHY transceiver Mil interface data input connected decapsulation module decapsulates the data input module is connected via the Ethernet interface and the Mil MAC controller;)
  So, it would have been prima facie obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Merkey with the teachings of Wei to greatly save bandwidth transmission resources and improve the transmission efficiency. (Wei, [0019])

Regarding claim 17, Merkey in view of Wei discloses all of the features with respect claim 13 as outlined above. Claim 17 further recites: wherein the data comprises at least one of: a second part of data captured in real time; (See Merkey,[0193] - This also allows all known network forensic applications that use standard network and file system interfaces seamless and integrated access to captured data at real-time performance levels and additionally providing a multi-terabyte capture store that streams packets to disk in a permanent archive while at the same time supporting real-time analysis and filtering applications with no proprietary interfaces; see also [0061] While it may be used to examine historical data, the virtual interface capability also enables near real time monitoring of captured data for these applications by providing them with a large network buffer to run concurrently with full data archiving and capture of analyzed data, while providing alerts and live network analysis with no packet loss as typically happens with applications analyzing packets running on congested networks as standalone applications; see also [0082], line 14- For this reason, these applications can be used in unmodified form on top of the INPCS store while traffic is continuously captured and streamed to these programs in real time with concurrent capture of network traffic to the data store) 
and a first part of said captured data from said data storage.  (See Merkey,[0193]and additionally providing a multi-terabyte capture store that streams packets to disk in a permanent archive while at the same time supporting real-time analysis and filtering applications with no proprietary interfaces;)



  Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Merkey (US 2007 /0248029) in view of Wei (CN 101197742 B) in further view of Kuo (US 9,723,056)

  Regarding claim 14, Merkey in view of Wei discloses all of the features with respect claim 13 as outlined above. Merkey in view of Wei does not clearly disclose: 
wherein the encapsulated format is a transmission control protocol format.  
   However Kuo discloses:
wherein the encapsulated format is a transmission control protocol format. (Kuo, column 4, line 51- For example, HTTP requests from the client device 110 and the responses from the server computer(s) 120 can be encapsulated in Transmission Control Protocol over Internet Protocol (TCP/IP) packets.) 



 Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Merkey (US 2007 /0248029) in view of Wei (CN 101197742 B) in further view of Zhao (US 2013/0329751)

  Regarding claim 15, Merkey in view of Wei discloses all of the features with respect claim 13 as outlined above. Merkey in view of Wei does not clearly disclose: 
wherein the at least one processor may be configured to control a rate of output of said data to said application such that said rate does not exceed a maximum output rate.  
   However Zhao discloses: 
wherein the at least one processor may be configured to control a rate of output of said data to said application such that said rate does not exceed a maximum output rate.  (See Zhao ,[0032]- In order to control the data rate of the received data stream and/or the transmitted data stream the real-time  communication application at the user terminal 102 implements a data rate control method in order to determine a target value for the data rate. The target value may be the target data rate itself, or the Q which the datastream should not exceed; [0044], e.g. line 6- Based on the determined interaction, the receiving terminal determines a target data rate (or bandwidth) for the received data stream as described herein.) 
   So, it would have been prima facie obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Merkey in view of Wei with the teaching of Zhao because this would regulate the transmission rate to meet that target delay (Zhao, page 1, [0004]) and provide an optimal trade-off between bandwidth and latency. (Zhao, page 1, [0006])


   Regarding claim 16, Merkey in view of Wei discloses all of the features with respect claim 13 as outlined above. Merkey in view of Wei does not clearly disclose: 
wherein the at least one processor may be configured to control the rate of output of said data to said application in dependence upon messaging from the application. 
   However Zhao discloses: 
wherein the at least one processor may be configured to control the rate of output of said data to said application in dependence upon messaging from the application. (See Zhao ,[0032]- In order to control the data rate of the received data stream and/or the transmitted data stream the real-time  communication application at the user terminal 102 implements a data rate control method in order to determine a target value for the data rate. The target value may be the target data rate itself, or the target value may be another value from which the target data rate can be determined in Q which the datastream should not exceed; [0044], e.g. line 6- Based on the determined interaction, the receiving terminal determines a target data rate (or bandwidth) for the received data stream as described herein…line 15- In these embodiments the receiving terminal determines the target data rate from the interaction of the user with the real-time communication application implemented at the receiving terminal.)
    So, it would have been prima facie obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Merkey in view of Wei with the teaching of Zhao because this would regulate the transmission rate to meet that target delay (Zhao, page 1, [0004]) and provide an optimal trade-off between bandwidth and latency. (Zhao, page 1, [0006])


  
 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Merkey (US 2007 /0248029) in view of Wei (CN 101197742 B) in further view of Priem (US 8,180,943)

  Regarding claim 18, Merkey in view of Wei discloses all of the features with respect claim 13 as outlined above. Claim 18 further recites:
wherein the buffer is configured to: receive the second part of data captured in real time;  (See Merkey, [0061] - While it may be used to examine historical data, the virtual interface capability also enables near real time monitoring of captured data for these applications by providing them with a large network buffer to run concurrently with full data archiving and capture of analyzed data, while providing alerts and live network buffers via direct DMA mapping of the network adapter ring buffer memory and flushed into non-volatile (disk) as the volatile cache fills and overflows…As the slot cache storage system fills with fully populated slot cache segments, older segments in a slot chain are overwritten or pushed/pulled into long term archive storage.)
 However Merkey in view of Wei does not clearly disclose: and subsequently, in response to utilisation of the buffer rising to a predefined utilisation, switch to receiving said first part of said captured data from said data storage.  
  However Priem discloses: 
and subsequently, in response to utilisation of the buffer rising to a predefined utilisation, switch to receiving said first part of said captured data from said data storage.  (See Priem, column 1, line 55- For example, some real-time devices have "isochronous" requirements, where isochronous denotes "at the same rate", e.g., where a data flow is tied to time. To illustrate, from the perspective of a hardware device that is receiving a stream of real-time data ( e.g., audio and video), the hardware device must handle a plurality of interrupts efficiently to address various functions such as buffer management ( e.g., detecting fullness of a first buffer, setting up a second buffer, switching from the full buffer to an available empty buffer and the like); see also column 7, line 51- swapping buffers ,…FIG. 3 illustrates at time line 310 where buffer A is being read and is reaching the point of being emptied at point 312,... Namely, at point 312, buffer A is completely emptied and data is now being read from buffer B instead; see also column 8, lines 18-25, the hardware dependent code will acquire and provide setting up the next buffer. This latency information can be a predefined value associated with a particular interrupt number or it can be calculated in accordance with an equation. In the present example, the equation can be formulated as having parameters associated with "buffer size", "sampling rate", "data transmission rate" and the like.)  
   So, it would have been prima facie obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Merkey in view of Wei with the teachings of Priem to receive the continuous data stream and handle the interrupts skillfully to avoid a "pop" in the audio or a noticeable "glitch" in presenting the video if data packets are lost due to the inability of the hardware device to keep up with the continuous data stream. (Priem, column 2, line 1)



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Featherstone can be reached on (571) 270-3750. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166